                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

LUKIS JOSEPH CRUZ,

               Plaintiff,

v.                                                                  No. 1:18-cv-687-JCH-KK

COLFAX COUNTY SHERIFF’S DEPARTMENT,

               Defendant.

                            MEMORANDUM OPINION AND ORDER
                            DENYING MOTION FOR RESTITUTION

       THIS MATTER comes before the Court on Plaintiff’s Motion for Restitution, Doc. 6,

filed March 24, 2020.

       Plaintiff brought this civil rights action against Defendant pursuant to 42 U.S.C. § 1983.

See Complaint, Doc. 1, filed July 18, 2018. The Court dismissed the case for failure to state a

claim and entered Final Judgment on July 20, 2018. See Doc’s 4 and 5. Plaintiff did not appeal.

       On March 24, 2020, Plaintiff filed a letter stating:

       Crime is governing me into poverty. I need restitution and payment for every bit
       of of time each of my cases takes between the point they knew there was an issue
       and mature compliance w/ myself. Crime likely convinces itself that it is better
       than myself but w/o hearing, face, honesty, false virus for the purpose of obtaining
       U.S. funding or other funding for a false emergency (Probable cause statement). I
       was once charged a high rate of interest on a debt which turned out to be crime also
       on the part of the person who made the judgement, likewise in this.

[sic] Motion for Restitution at 1-2.

       The Court denies the Motion for Restitution because this case has been dismissed.

       IT IS ORDERED that Plaintiff’s Motion for Restitution, Doc. 6, filed March 24, 2020, is

DENIED.

                                              _________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
